        Case 1:19-cv-11189-JSR Document 39 Filed 05/26/20 Page 1 of 21



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
ANTHONY CORTESE                    :
                                   :
     Plaintiff,                    :
                                   :                 19-cv-11189(JSR)
          -v-                      :
                                   :                       OPINION
SKANSKA USA INC. et al.            :
                                   :
     Defendants.                   :
-----------------------------------x

JED S. RAKOFF, U.S.D.J.

       Plaintiff Anthony Cortese, a crane operator affiliated with

a New Jersey-based union local, alleges that he was underpaid by

defendants Skanska USA and Skanska Koch for regular-hour and

overtime work that he performed on the New York side of the

George Washington Bridge. He moves under 29 U.S.C. § 216(b) for

conditional certification of a Fair Labor Standards Act (FLSA)

collective, 1 and defendants move under Fed. R. Civ. P. 12(b)(6)

to dismiss seven of the nine counts of plaintiff’s complaint. 2 On

April 20, this Court entered a bottom-line order granting in

part and denying in part the motion to dismiss and granting the

motion for conditional certification. ECF No. 34. This Opinion

provides the reasons behind those decisions.




1 Motion for Conditional Certification of FLSA Collective Action,
ECF No. 11 (Feb. 14, 2020).

2   Motion to Dismiss, ECF No. 15 (Feb. 14, 2020).

                                      1
      Case 1:19-cv-11189-JSR Document 39 Filed 05/26/20 Page 2 of 21



                               BACKGROUND

     This is a putative FLSA collective action and Rule 23 class

action alleging various wage and overtime violations, as well as

breach of contract and unlawful retaliation. Plaintiff Anthony

Cortese is a member of the International Union of Operating

Engineers, Local 825, based in New Jersey. Compl. ¶ 22, ECF No.

1 (Dec. 6, 2019). He alleges that, for several months in 2019,

he was employed by defendants Skanska USA and Skanska Koch as a

crane operator on the George Washington Bridge restoration

project, which is managed by the Port Authority of New York and

New Jersey. Id. ¶¶ 17-21.

     During the course of his employment, plaintiff regularly

performed work, including overtime work, on both the New Jersey

side and the New York side of the span. Id. ¶ 27-28. Plaintiff

alleges that many other workers did the same: the project was

staffed by union laborers based in both New York and New Jersey,

and because of “constructability, practicality and feasibility

issues,” all of these employees were permitted to work on both

sides of the state line. Id. ¶¶ 25-26.

     The gravamen of plaintiff’s complaint is that he was

compensated at the prevailing wage rate set by the federal

Davis-Bacon Act for crane operators in New Jersey (a base rate

of $54.13 per hour) even for work that he performed on the New

York side of the bridge, which, he claims, should have been

                                    2
      Case 1:19-cv-11189-JSR Document 39 Filed 05/26/20 Page 3 of 21



remunerated at the equivalent New York prevailing wage (and his

overtime wages calculated as one-and-a-half times that rate).

This would be either the New York City prevailing wage set

pursuant to § 220 of the New York Labor Law (NYLL) ($81.54 per

hour), or at least the Davis-Bacon Act prevailing wage for New

York ($76.43 per hour). Id. ¶¶ 29, 40; see also First Amended

Compl. ¶ 37, ECF No. 37 (May 4, 2020). 3

     Plaintiff asserts two bases for his entitlement to the New

York prevailing wage for work performed in New York. The first

is contractual. Compl. ¶¶ 1, 17, 35-36. The contract between

defendants and the Port Authority — which this Court ordered

produced following oral argument on March 20, see Order, ECF No.

35 (Mar. 20, 2020) — provides that defendants must compensate


3 As discussed infra, the contract between defendants and the
Port Authority is most naturally read to entitle plaintiff to
the New York prevailing wage set by the Davis-Bacon Act for work
performed in New York. However, in supplemental briefing and
then in a First Amended Complaint, see ECF Nos. 28, 37,
plaintiff argues that this contract should be read to require
the slightly-higher NYLL prevailing wage, as this is the wage
that New York-based laborers on the George Washington Bridge
project were purportedly paid. The Court need not decide at this
stage of the litigation which of these two wages the contract
entitles plaintiff to receive, as both are significantly higher
than the New Jersey wage he alleges he received, and so a
plausible entitlement to either is sufficient to sustain his
FLSA and contract claims. The remainder of this discussion
therefore elides the distinction between these two prevailing
wage schemes. Also, in addition to the base wages noted above,
plaintiff also alleges that he was entitled to certain
supplemental benefits, see Compl. ¶¶ 33-36, 37-40, which this
discussion also omits for the sake of simplicity.

                                    3
      Case 1:19-cv-11189-JSR Document 39 Filed 05/26/20 Page 4 of 21



plaintiff at “at least the [Davis-Bacon Act] prevailing rate of

wage . . . in the locality in which the [w]ork is being

performed.” Contract § 52, Ex. D to Supp. Decl. of Gregory Begg,

ECF No. 29-2 (Apr. 8, 2020) (emphasis supplied).

     The second is statutory. Plaintiff asserts that New York

law, specifically, NYLL § 220, entitles laborers on public works

projects to receive a particular prevailing wage for work

performed in the state. Compl. ¶¶ 18, 31.

     These facts, according to plaintiff, give rise to nine

causes of action. Count One alleges an overtime violation under

FLSA, 29 U.S.C. § 207, claiming that plaintiff was entitled to

be compensated for overtime performed on the New York side of

the bridge at one-and-a-half times the New York prevailing wage

rate, not one-and-a-half times the lower New Jersey rate. Compl.

¶¶ 60-64. This count appears to be predicated on either a

contractual or a statutory entitlement to the higher wage.

     Next, Counts Two through Four allege that defendants’

failure to pay the New York prevailing wage for work performed

in New York — both regular and overtime work — violated

plaintiff’s statutory entitlement under NYLL § 220 to receive a

New York prevailing wage. 4 Compl. ¶¶ 65-69; 70-73; 74-78. These




4 More specifically, Count Two is for overtime pay, Count Three
is for regular pay, and Count Four is for failure to provide
wage statements.
                                    4
        Case 1:19-cv-11189-JSR Document 39 Filed 05/26/20 Page 5 of 21



counts are predicated on the asserted statutory entitlement to

the higher wage.

       Counts Five through Seven assert state common law claims,

arising under the contract between defendants and the Port

Authority, for quantum meruit, unjust enrichment, and breach of

contract, alternatively. Compl. ¶¶ 79-84; 85-88; 89-93.

       Finally, in Counts Eight and Nine, plaintiff alleges in his

individual capacity that defendants unlawfully retaliated

against him for raising the issue of his entitlement to a higher

wage, in violation of the NYLL and FLSA. Compl. ¶¶ 94-105; 106-

116.

                             MOTION TO DISMISS

       Defendants move under Fed. R. Civ. P. 12(b)(6) to dismiss

Counts One through Seven of the Complaint. Counts Eight and

Nine, the retaliation claims brought by plaintiff in his

individual capacity, are not at issue on this motion.

       As stated in the Court’s order of April 20, the motion is

granted in part and denied in part. This Opinion considers

plaintiff’s claims in a different order than presented in the

Complaint, beginning with the NYLL claims.

  I.     Counts Two through Four: The NYLL Claims

       Counts Two through Four assert that NYLL § 220(3)(a)

entitles plaintiff to the New York prevailing wage for work

performed on the New York side of the George Washington Bridge,

                                      5
      Case 1:19-cv-11189-JSR Document 39 Filed 05/26/20 Page 6 of 21



and thus to one-and-a-half times that amount for such overtime

work. These claims are dismissed because plaintiff did not

exhaust his administrative remedies as required by the statute.

     Sections 220(7) and (8) of the NYLL set forth an

administrative scheme for hearing and remedying violations of

the statute’s prevailing wage scheme. Both the First and Second

Departments of the New York Appellate Division have interpreted

this language to create an administrative exhaustion requirement

before a suit may be filed in court. Pesantez v. Boyle

Environmental Servs., Inc., 251 A.D.2d 11, 12 (1st Dept. 1998)

(“[A] private right of action for underpayment of wages does not

exist under Labor Law § 220 until there has been an

administrative determination pursuant to subsection (8) that has

either gone unreviewed or been affirmed in the claimants-

employees’ favor.”); Marren v. Ludlam, 14 A.D.3d 667, 669 (2d

Dept. 2005) (“[N]o private right of action for the underpayment

of wages exists under Labor Law § 220 until an administrative

determination in the employee’s favor has been made and has gone

unreviewed or has been affirmed.”); see also Goodman v. Port

Auth. of N.Y. and N.J., 850 F. Supp. 2d 363, 875 (S.D.N.Y. 2012)

(quoting Pesantez with approval).

     Plaintiff’s complaint does not allege administrative

exhaustion. Following the March 20 oral argument, at which

defendant moved to dismiss on this ground, the Court invited

                                    6
      Case 1:19-cv-11189-JSR Document 39 Filed 05/26/20 Page 7 of 21



plaintiff to further clarify his position in a supplemental

brief. Tr. of Oral Argument at 17:18-20, 34:1-7, ECF No. 32

(Mar. 20, 2020). But plaintiff’s submission, ECF No. 28 (Apr. 8,

2020), merely asks the Court to excuse the exhaustion

requirement on the ground that the statute is ambiguous as to

which agency would have heard plaintiff’s claim in the context

of a Port Authority Project. Id. at 6-7. The Court disagrees. As

the George Washington Bridge project was not performed on behalf

of a city, the statute clearly contemplates that the New York

Commissioner of Labor should have heard plaintiff’s claim. See

NYLL § 220(5)(e). But even if this were not so, there is no

suggestion here that the plaintiff sought exhaustion before the

wrong agency; plaintiff simply omitted to do so at all. Counts

Two through Four are accordingly dismissed, as plaintiff cannot

show that he fulfilled this necessary prerequisite to bringing a

claim before this Court.

     That might have been the end of the matter. Were it so, the

Court would have deemed it unnecessary to reach defendants’

second ground for dismissing Counts Two through Four, i.e., that

the NYLL does not apply to defendants in their capacity as

contractors to the Port Authority, a bistate entity generally

“not subject to the unilateral control of any one” state. Hess

v. Port Auth. Trans-Hudson Corp., 513 U.S. 30, 42 (1994). In his

first amended complaint, however, see ¶¶ 63-77, ECF No. 37 (May

                                    7
      Case 1:19-cv-11189-JSR Document 39 Filed 05/26/20 Page 8 of 21



4, 2020), plaintiff made clearer his contention that NYLL

violations also arise from plaintiff’s contractual entitlement

to a higher wage. That is, in plaintiff’s view, defendants’

failure to pay the contractually-required wage is not only a

breach of contract, but also itself a violation of the NYLL’s

wage and hour provisions. See, e.g., NYLL §§ 198, 663

     In a telephone conference on May 18, 2020, the parties

jointly asked the Court to reach this second ground, so as to

clarify whether the dismissal rests only on failure to exhaust

administrative remedies. To that effect, the Court now rules

that it would not have dismissed plaintiff’s NYLL counts on the

ground that defendants are exempt from this statute’s

requirements.

     It is uncontested that many provisions of the NYLL do not

apply to the Port Authority itself. See Goodman v. Port Auth. of

N.Y. and N.J., No. 10-cv-8352 (RWS), 2013 WL 5313427 (S.D.N.Y.

Sept. 20, 2013); Agesen v. Catherwood, 26 N.Y.2d 521, 525 (N.Y.

1970); see also Hess, 313 U.S. at 42. As the Supreme Court

explained in Hess, 513 U.S. at 42, the Port Authority’s immunity

from certain state regulations arises from its status as one of

a relatively few entities created pursuant to the Compact

Clause, U.S. Const. Art. I, Sec. 10, Cl. 3, which “owe their

existence to state and federal sovereigns acting cooperatively,”



                                    8
      Case 1:19-cv-11189-JSR Document 39 Filed 05/26/20 Page 9 of 21



and thus “lack the tight tie to the people of one State that an

instrument of a single State has.” Id. at 42.

     But this exemption is a narrow one, and defendants here —

who are private corporations and thus pure creations of state

law — cannot rely on it simply because they perform work

pursuant to a contract with the Port Authority.

     In arguing otherwise, defendants first cite Goodman, where

a plaintiff brought a Title VII hostile work environment claim

against the Port Authority as well as his two supervisors, who

were employees of a Port Authority contractor. 5 But this case is

inapposite. The court there granted summary judgment in favor of

defendants. It first noted that plaintiff’s claims against the

Port Authority were not timely, as the Port Authority was

subject to the 180-day limitations period for government

agencies, rather than the 300-day limitations period for other

defendants. 2013 WL 5313427, at *3. The plaintiff there had

argued that he should have fallen under the longer limitations

period because he himself was not a Port Authority employee but

was rather an external contractor. The court rejected this

argument, reasoning that “the 180-day limitations period applies

to Port Authority by virtue of its own status as a government


5 Goodman also held that New Jersey’s prevailing wage law did not
apply to the Port Authority itself, but that section of the
opinion says nothing about contractors of the Port Authority.
2013 WL 5313427, at *9.
                                    9
     Case 1:19-cv-11189-JSR Document 39 Filed 05/26/20 Page 10 of 21



agency, and does not depend on the charging party’s status.” Id.

Concededly, the Goodman court also rejected the Title VII claims

against plaintiff’s supervisors, but it did so not necessarily

on the ground timeliness, but on the merits. Id. at *4-5. That

is, the court did not expressly hold that the 180-day

limitations period applied to the Port Authority’s contractors,

and it need not have done so because the issue was effectively

moot. Goodman therefore does not establish that the Port

Authority’s contractors enjoy the exemption from state

regulation typically granted to bistate entities.

     Defendants next rely on People v. Rodriguez, 454 N.Y.S.2d

796 (Queens Cty. Crim. Ct. 1982), where a lower state court held

that a hotel near JFK airport that was “operated . . . in behalf

of the Port Authority and as a Lessee of the said Port

Authority” was exempt from a criminal summons served by the New

York City fire department for failure to maintain emergency

lighting. Id. at 797. The court reasoned that the Port

Authority’s immunity should extend to “property operated by

someone in behalf of the Port Authority so long as the use is

implementing the functions of the Port Authority.” Id. at 798.

     Rodriguez would seem to apply to the instant situation. But

its holding is not binding on this Court, and this Court finds

its reasoning unpersuasive. First, it must be noted that at

least one other New York court of similar level has come to the

                                   10
     Case 1:19-cv-11189-JSR Document 39 Filed 05/26/20 Page 11 of 21



opposite conclusion from Rodriguez on the same legal issue here

referenced. See People v. Anderson, 258 N.Y.S.2d 603 (Kings Cty.

Crim. Ct. 1965) (holding that a municipal regulation does apply

to a parking lot operated by a lessee on property owned by the

Port Authority). Moreover, the reasoning of Rodriguez is

inconsistent with that of the U.S. Supreme Court in Hess.

Rodriguez suggests that the Port Authority’s exemption from

state regulation attaches not to the entity but to its

functions. But the exemption contemplated in Hess is seemingly

more narrow. Hess suggests that the Port Authority is exempt

from state regulation because the entity itself is a creation of

the Compact Clause, and not just the law of one state. This

implies that it is immaterial whether a corporate third party is

carrying out functions associated with the Port Authority, as

that third party ultimately answers to the state.

     Agesen v. Catherwood, 26 N.Y.2d 521, 525 (N.Y. 1970), is

not to the contrary. In Agesen, the New York Court of Appeals

expressly held that New York’s prevailing wage law, NYLL § 220,

does not apply to the Port Authority. Defendants read this

decision more broadly, that is, to provide that Port Authority

projects are not public works projects within the meaning of

NYLL § 220(2), and that contractors of the Port Authority thus

cannot be required to pay prevailing wages. But even assuming

arguendo that this reading is correct, it would exempt

                                   11
          Case 1:19-cv-11189-JSR Document 39 Filed 05/26/20 Page 12 of 21



contractors only from the prevailing wage statute, NYLL § 220,

and not from the more general wage and hour provisions that

provide the causes of action for plaintiff’s contract-based

claims.

      The Court accordingly finds no broad exemption from the

NYLL for contractors of the Port Authority.

    II.     Count One: The FLSA Claim

      Defendants next move to dismiss Count One, which alleges

the FLSA overtime violation that forms the basis of plaintiff’s

putative collective action. The overtime violation claimed here

is an atypical one: plaintiff concedes that defendants

compensated him for overtime work at one-and-a-half times his

regular wage, i.e., $54.13 per hour, the New Jersey prevailing

wage for his trade. See Compl. ¶¶ 27-29, 40. But, given his

contention that he was entitled to a higher New York prevailing

wage for work performed on the New York side of the Bridge, he

argues that defendants violated FLSA by failing to calculate his

New York overtime pay from the higher base rate. Compl. ¶ 62;

see 29 U.S.C. §§ 207, 216(b). 6




6 Plaintiff’s FLSA claim        is only for overtime wages. It is
clearly established that        FLSA provides no cause of action for
non-overtime wages above        the federal minimum wage. 29 U.S.C. §
206(a)(1); Grochowski v.        Phoenix Const., 318 F.3d 80, 87 (2d
Cir. 2003).
                                        12
      Case 1:19-cv-11189-JSR Document 39 Filed 05/26/20 Page 13 of 21



      As a threshold matter, this cause of action is only viable

if plaintiff can allege a plausible entitlement to the higher

New York wage for work performed in New York. And for the

reasons explained in the previous Section, there is no statutory

entitlement under New York law to such a wage.

      But plaintiff can plausibly allege a contractual

entitlement to such a wage. Section 52 of the contract between

defendants and the Port Authority provides that defendants must

at least compensate their laborers at the prevailing rate of

wage “in the locality in which the [w]ork is being performed.”

Ex. D to Supp. Decl. of Gregory Begg. The most natural reading

of this language is that defendants must compensate plaintiff at

the relevant New York prevailing wage for work performed in New

York. 7

      Defendants further argue, however, that this FLSA claim is

invalid because the statute does not guarantee plaintiff any




7 There is also little doubt that plaintiff is a third-party
beneficiary who has the right to sue under this provision.
Section 52 of the Contract further provides that this “provision
. . . [is] inserted for the benefit of [the] workmen, laborers
and mechanics,” and that if any contractor or subcontractor
“shall pay . . . any such workman, laborer or mechanic less than
the rates of wages and supplements above described, such
workman, laborer or mechanic shall have a direct right of action
against the Contractor or such subcontractor for the difference
between the wages and supplements actually paid and those to
which he is entitled under this clause.” Id.


                                    13
     Case 1:19-cv-11189-JSR Document 39 Filed 05/26/20 Page 14 of 21



overtime pay beyond what he admits he received. That is, in

defendants’ view, the statute only protects an employee’s right

to receive overtime calculated as “one-and-a-half times the

hourly rates actually paid,” Grochowski v. Phoenix Const., 318

F.3d 80, 84 (2d Cir. 2003) (emphasis supplied), not one-and-a-

half times the hourly rate plaintiff believes he should have

been paid. Accordingly, because plaintiff acknowledges that he

received time-and-a-half overtime pay, calculated as a multiple

of the New Jersey prevailing wage rate, defendants argue that he

has no further entitlement under FLSA.

     Defendants rely on Grochowski, whose facts superficially

resemble those at issue here. In that case, a group of

construction workers on a federally-funded public works project

raised an FLSA claim, alleging that they had been paid wages

less than the federal prevailing wage that they were entitled

to, and that their overtime should have been paid at one-and-a-

half times that prevailing wage, not one-and-a-half times their

actual, lower wage. Id. at 83.

     The Second Circuit granted summary judgment to defendants

on this claim, noting that FLSA merely requires that overtime be

calculated at “one and one-half times the regular rate at which

[the employee] is employed,” Id. at 87 (quoting 29 U.S.C. §

207(a)(1)), and that the Supreme Court long ago interpreted the

phrase “regular rate” as “the hourly rate actually paid the

                                   14
     Case 1:19-cv-11189-JSR Document 39 Filed 05/26/20 Page 15 of 21



employee for the normal, non-overtime workweek for which he is

employed.” Id. at 87 (emphasis omitted) (quoting Walling v.

Youngerman-Reynolds Hardwood Co., 325 U.S. 419, 424 (1945)).

     Grochowski, concededly, is strong authority in defendants’

favor. But it is not the final word. Following Grochowski, at

least two courts in this Circuit have distinguished that case on

the ground that the asserted entitlement to a higher base wage

arose under the federal public works prevailing wage statute,

the Davis-Bacon Act. See Sobczak v. AWL Industries, Inc., 540 F.

Supp. 2d 354 (E.D.N.Y. 2007); Custodio v. Am. Chain Link &

Const., Inc., No. 08-cv-7148 (GBD) (HBP), 2014 WL 116147

(S.D.N.Y. Jan. 13, 2014) (adopting the magistrate judge’s report

and recommendation).

     This point is relevant because the Davis-Bacon Act contains

an exclusive administrative remedy and has no private cause of

action. Grochowski, 318 F.3d at 87. The court in Sobczak

accordingly read Grochowski’s holding as centrally motivated by

“plaintiffs’ attempt to use the FLSA to circumvent the

procedural requirements of [the Davis-Bacon Act].” Sobczak, 540

F. Supp. 2d at 360 (quoting Grochowski, 318 F.3d at 87). In that

case, laborers on a public works project alleged an FLSA claim

against their employer, arguing that they had been paid overtime

calculated upon a lower base wage than that to which they were

entitled under state prevailing wage law. 540 F. Supp. 2d at

                                   15
     Case 1:19-cv-11189-JSR Document 39 Filed 05/26/20 Page 16 of 21



356. Focusing on the distinction between state prevailing-wage

law and the federal Davis-Bacon act, the court declined to

follow Grochowski and denied in relevant part the defendant’s

motion to dismiss the FLSA claim. Id. at 360-61. The Sobczak

court further noted that Walling, where the Supreme Court held

that the “regular rate” of pay for purposes of an overtime

calculation is the “hourly rate actually paid the employee for

the normal, non-overtime workweek,” 325 U.S. at 424, arose in a

situation where an employer had effectively tried to calculate

overtime pay based on a contractual rate that was lower than the

actual rate. And since the Supreme Court thus held that an

employer could not avoid its FLSA overtime obligations by

enforcing an employment contract, Sobczak found it nonsensical

to read the statute to allow an employer to achieve the same

result by breaching that contract to pay employees an

“improperly reduced base wage.” 540 F. Supp. 2d at 361.

     This Court finds Sobczak’s reasoning persuasive. The

question remains, however, whether Grochowski nonetheless

controls this case because plaintiff’s asserted prevailing wage

entitlement, or at least one theory of it, relates to the Davis-

Bacon Act. But here, unlike in Grochowski, the Davis-Bacon Act’s

prevailing wage scheme allegedly applies as a matter of

contract, not by force of statute. The Act’s exclusive

administrative remedy, the relevance of which undergirded the

                                   16
     Case 1:19-cv-11189-JSR Document 39 Filed 05/26/20 Page 17 of 21



Second Circuit’s holding in Grochowski, is therefore

inapplicable to this plaintiff.

     For these reasons, the Court holds that Grochowski does not

bar plaintiff’s FLSA overtime claim, and the motion to dismiss

Count One is accordingly denied.

  III. Counts Five through Seven: The State Common Law Claims

     Finally, in Counts Five through Seven, plaintiff alleges

state common law claims for, alternatively, breach of contract,

unjust enrichment, and quantum meruit, for both regular and

overtime hours worked in New York. Compl. ¶¶ 79-93. Plaintiff’s

breach of contract allegations are the same as those described

above.

     Defendants seek to dismiss only as much of these claims as

relate to plaintiff’s allegations about overtime pay, arguing

that such claims are duplicative of plaintiff’s cause of action

under FLSA. The Court agrees. Although there appears to be no

controlling Second Circuit authority, several district courts

within this Circuit have held that FLSA preempts state common

law claims seeking vindication of the same rights that FLSA

protects. See, e.g. Petras v. Johnson, No. 92-cv-8298 (CSH),

1993 WL 228014 (S.D.N.Y. June 22, 1993) (dismissing a state law

fraudulent misrepresentation claim for failing to pay overtime

that was duplicative of an FLSA § 207 overtime claim in the same

lawsuit); DeSilva v. North Shore-Long Island Jewish Health

                                   17
     Case 1:19-cv-11189-JSR Document 39 Filed 05/26/20 Page 18 of 21



System, Inc., 770 F. Supp. 2d 497, 530 (E.D.N.Y. 2011) (“[W]here

a state common law claim is based upon the same facts as a FLSA

cause of action, the duplicative state-law claim is preempted by

the FLSA and must be dismissed.”).

     Here, given the Court’s holding above that Count One states

a valid FLSA overtime claim, any claim for overtime wages

alleged in the contract and quasi-contract claims in Counts Five

through Seven would necessarily be duplicative. As in DeSilva,

where plaintiff employees alleged FLSA and breach of contract

claims for regular and overtime work performed during meal and

break times, the common law claims for overtime pay must be

dismissed with prejudice. 770 F. Supp. 2d at 530-33. But these

claims need not be dismissed insofar as they relate to non-

overtime hours, as FLSA does not protect contractual rights to

wages above the statutory minimum wage. 29 U.S.C. § 206(a)(1);

see Grochowski, 318 F.3d at 87.

             MOTION FOR CONDITIONAL CERTIFICATION

     Because the Court denies defendants’ motion to dismiss

plaintiff’s FLSA overtime claim (Count One), the Court must next

consider plaintiff’s motion for conditional certification of an

FLSA collective.

     FLSA allows an employee to bring a collective action on

behalf of the employee “and other employees similarly situated.”

29 U.S.C. § 216(b). The standard for conditional certification

                                   18
      Case 1:19-cv-11189-JSR Document 39 Filed 05/26/20 Page 19 of 21



of a collective, in contrast to that for final certification, is

quite lenient. At this stage, plaintiff need only “make a modest

factual showing that [he] and potential opt-in plaintiffs

together were victims of a common policy or plan that violated

the [FLSA].” Romero v. ABCZ Corp., No. 14-cv-3653 (AT) (HBP),

2015 WL 2069870, at *1 (S.D.N.Y. Apr. 28, 2015) (citation

omitted).

      Plaintiff meets this standard, as he alleges, in effect,

that all of the New Jersey-based union members who worked on

both sides of the bridge are situated similarly to him. The

complaint alleges that “all construction trades, including crane

operators, employed by Defendants on the GWB Project were

authorized to work” on both the New York and the New Jersey

sides, Compl. ¶ 26, and that defendants “had a policy to not pay

their New Jersey union member employees at one and a half times

the New York City prevailing wage rate” for overtime performed

in New York, id. ¶ 47. Although the complaint suggests that

plaintiff is the only crane operator who was purportedly

underpaid, id. ¶¶ 20, 28, plaintiff alleges “upon information

and belief” that at least sixty current and former New Jersey

union members were improperly denied overtime at the New York

rate. 8


8 Plaintiff also submitted a reply affirmation in support of the
motion for conditional certification stating that he is aware,
                                    19
     Case 1:19-cv-11189-JSR Document 39 Filed 05/26/20 Page 20 of 21



     Although somewhat vague and conclusory as to the identities

of these potential opt-in plaintiffs and the union trades that

they represent, the Court deems this a sufficient “modest

factual showing” of a common policy that similarly disadvantaged

a group of potential opt-in plaintiffs. Defendants primarily

reply that the potential opt-in plaintiffs are not similarly

situated to plaintiff and to each other, as those hailing from

different trades are subject to different collective bargaining

agreements and different prevailing wage regimes. But this

objection is easily dispatched. The essence of the claim — that

defendants’ contract with the Port Authority guarantees each

laborer the prevailing wage associated with his trade for the

location in which his work was performed — is the same for every

plaintiff. The only conceivably-relevant discovery with respect

to each of the opt-in plaintiff will be (1) whether he performed

overtime work in New York, and, if so, (2) whether he was

compensated at the New York or the New Jersey prevailing wage

associated with his trade for such labor. Accepting plaintiff’s

allegations as true, the Court deems these potential opt-in

plaintiffs to be similarly-situated and the victims of a common



“through [his] observations and conversations with” specific New
Jersey-based coworkers on the George Washington Bridge project
that they were also underpaid for work on the New York side of
the bridge. Reply Affirmation of Anthony Cortese ¶¶ 2-3, ECF No.
23 (Mar. 6, 2020).

                                   20
     Case 1:19-cv-11189-JSR Document 39 Filed 05/26/20 Page 21 of 21



policy, and plaintiff’s motion for conditional certification is

accordingly granted. 9

                              CONCLUSION

     For the foregoing reasons, the motion for conditional

certification is granted, and the motion to dismiss is granted

in part and denied in part.

     SO ORDERED.

Dated: New York, NY                          ______________________
       May 26, 2020                          JED S. RAKOFF, U.S.D.J.




9 As noted in the Court’s bottom-line order, plaintiff’s proposed
notice to the potential opt-in class was insufficient insofar as
it suggested a statutory entitlement to the New York prevailing
wage under § 220 of the NYLL. ECF No. 34. In subsequent
communications with the parties, the Court approved a revised
notice, which plaintiff must now mail to all members of the
potential opt-in class by no later than May 29, 2020. See Order,
ECF No. 38 (May 19, 2020).
                                   21
